Appellant Christina Calderon Stipp and respondent Mitchell
                David Stipp settled their divorce and custody issues by a stipulated
                marital settlement agreement (MSA) and a joint petition. The MSA states
                that the parties have joint custody of their two minor children.
                Thereafter, the parties contested their true custodial status. The district
                court entered an order confirming the parties as joint legal and physical
                custodians. In the order, the district court also granted Mitchell
                additional time with the children because the parties had agreed to joint
                physical custody on two separate occasions, and it was in the best interest
                of the children. Christina appealed the district court's child custody
                determination, and Mitchell cross-appealed.
                            This court reviews a district court order regarding child
                custody for an abuse of discretion.   River°, 125 Nev. at 428, 216 P.3d at
                226. It will uphold a district court's factual findings when supported by
                substantial evidence.   Gepford v. Gepford, 116 Nev. 1033, 1036, 13 P.3d
                47, 49 (2000).
                            In Rivero, this court defined physical custody as "the time that
                a child physically spends in the care of a parent." 125 Nev. at 421, 216
                P.3d at 222. "Parents can share joint physical custody, or one parent may
                have primary physical custody while the other parent may have visitation
                rights." Id. at 422, 216 P.3d at 222. NRS 125.490(1) provides that "Where
                is a presumption, affecting the burden of proof, that joint custody would be
                in the best interest of a minor child if the parents have agreed to an award
                of joint custody or so agree in open court at a hearing for the purpose of
                determining the custody of the minor child or children of the marriage."
                This court, in Rivero, concluded that "each parent must have physical



SUPREME COURT
        OF
     NEVADA                                           2
(0) 1947A
custody of the child at least 40 percent of the time to constitute joint
physical custody." 125 Nev. at 425-26, 216 P.3d at 224.
            The Rivero court instructed that to fulfill this requirement, a
parent must have physical custody of the child for at least 146 days per
year. 125 Nev. at 427, 216 P.3d at 225. It further noted that "[t]he
district court should not focus on, for example, the exact number of hours
the child was in the care of the parent, whether the child was sleeping, or
whether the child was in the care of a third-party caregiver or spent time
with a friend or relative during the period of time in question." Id.
            The type of physical custody arrangement becomes important
in modifying custody, relocating to a new state with the child, and
determining child support. Id. at 422, 216 P.3d at 222. If parties agree to
a child custody arrangement, that arrangement is enforceable so long as it
is "not unconscionable, illegal, or in violation of public policy." Id. at 429,
216 P.3d at 227. However, any modification of a custody arrangement is
subject to Nevada law. Id. A joint physical custody arrangement may be
modified if "it is in the child's best interest." Id. at 430, 216 P.3d at 227;
see also NRS 125.510(2). However, if a primary physical custody
arrangement is in place, modification is appropriate only "when there is a
substantial change in the circumstances affecting the child and the
modification serves the child's best interest."   Rivero, 125 Nev. at 430, 216
P.3d at 227; see also Ellis v. Carucci, 123 Nev. 145, 150, 161 P.3d 239, 242
(2007). "Specific factual findings are crucial to enforce or modify a custody
order and for appellate review." Rivero, 125 Nev. at 430, 216 P.3d at 227.
            Here, the district court did not specify the method it used to
determine Mitchell's custodial days. It simply found that under the MSA
and signed petition, Mitchell had 131 to 143 days of custody, depending



                                       3
                upon whether Christina chose to forego her holiday visitations. The
                district court acknowledged that this arrangement "would fall a few days
                short of the 40% time-share requirement mandated by            Rivero."   The
                district court then found that "assuming that a joint physical custody
                arrangement does not currently exist, the following facts evidence a
                substantial change in circumstances affecting the welfare of the children
                supporting a change in custody to joint physical custody." 2 It ordered
                "that in the best interest of the children, [Mitchell] should be awarded
                additional time-share consisting of the Friday proceeding the third
                weekend of each month, commencing at 9:00 a.m. instead of 6:00 p.m. as
                currently provided for in the Stipulation and Order filed on August 7,
                2009." It further found that the awarded custodial time was equivalent of
                12 additional days of custody per year; thus giving Mitchell between 143
                and 146 days of custody per year, or up to 155 days if Christina decides to
                forego her vacation days.
                              Based on the order's failure to make specific findings as to how
                it determined what constitutes a custodial day, it is impossible to
                determine whether the district court abused its discretion in finding that
                Mitchell had 131 to 143 days of custody and if the district court applied




                      2 The order listed the following facts in support of changing the
                custody arrangement: (1) the daughter's issues with clothing; (2) the
                daughter's psychological treatment; (3) the daughter's spontaneous
                statements to one of her doctors; (4) the extremely litigious nature of the
                parties; and (5) a doctor's report indicating that the children were likely
                emotionally affected by their parents' issues.




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) I947A
the appropriate standard for modifying custody.   See River°, 125 Nev. at
430, 216 P.3d at 227. Accordingly, we
           ORDER the judgment of the district court REVERSED AND
REMAND this matter to the district court to make specific findings
explaining how it arrived at the calculations used to assess the parties'
timeshare agreement under River°.




                                  Gibbons


                                                LEL-0-4Th        J.
                                  Hardesty




                                  Parraguirre


                                                                 J.
                                  Douglas




                                  Saitta




                                    5
                cc: Hon. Frank P. Sullivan, District Judge, Family Court Division
                     Robert E. Gaston, Settlement Judge
                     Vaccarino Law Office
                     Mitchell D. Stipp
                     Radford J. Smith, Chtd.
                     Abrams Law Firm, LLC
                     Routsis Hardy-Cooper
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   6
(0) 1947A